Citation Nr: 0808346	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in which the RO 
denied the veteran a TDIU.  The veteran filed a notice of 
disagreement with the February 2004 decision in April 2004.  
The RO characterized the April 2004 notice of disagreement as 
a request to reopen the previously denied TDIU claim, and 
issued multiple rating decisions denying the veteran's 
request for a TDIU.  A statement of the case was eventually 
generated in March 2006, and the veteran perfected his appeal 
by submitting a substantive appeal in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks a TDIU due to his service-connected right 
knee disability, which is currently rated as 60 percent 
disabling.  The veteran contends that he has been unable to 
work since he underwent a total knee replacement in December 
2000.

For historical purposes, the veteran was granted a temporary 
total disability rating for three months based on 
convalescence following his December 2000 total knee 
replacement.  The veteran was then assigned a 100 percent 
disability rating for one year, under Diagnostic Code 5055.  
The veteran's right knee disability has been rated as 60 
percent disabling from March 1, 2002.  

The veteran's last employer submitted an employment 
information form in December 2001, which indicates that the 
veteran was a field supervisor, buyer, and accountant whose 
last day of work for the company was November 25, 2000, a 
month prior to the veteran's December 2000 total knee 
replacement.  The employer stated that the veteran missed 32 
days of work due to his right knee disability during his last 
year of employment, and that the veteran's employment was 
terminated because he could no longer work in the field due 
to the operation on his knee.  

The Board notes that the information provided by the 
veteran's employer does not relate to the veteran's 
employability following the total knee replacement, as the 
veteran's employment was terminated prior to the surgery.  
However, the information does raise the possibility that the 
veteran is precluded from gainful employment due to his 
service-connected right knee disability.

The veteran underwent a VA examination in January 2004.  The 
veteran reported falling on occasion and having difficulty 
raising his right leg.  The VA examiner noted that the 
veteran used a crutch and an elastic knee brace for support.  
The VA examiner noted that the veteran has a history of 
coronary artery bypass surgery, prostate cancer for which he 
underwent a radical prostatectomy, urinary incontinence, and 
cataract.  However, the VA examiner did not offer an opinion 
as to whether the veteran is precluded from obtaining gainful 
employment, either solely due to his service-connected right 
knee disability or due to his other medical conditions.  

Because the information provided by the veteran's last 
employer raises the possibility that the veteran's service-
connected disability may be precluding gainful employment, 
and no medical opinion addressing the question is of record, 
a VA examination should be performed and an opinion as to 
whether the veteran is unemployable due to his service-
connected disability should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity and manifestations of his 
service-connected right knee disability.  
The claims folder should be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
report.  All necessary tests and studies 
should be performed.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disability on the 
veteran's ability to work.  Specifically, 
the examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
service-connected right knee disability 
is, alone, of sufficient severity to 
render the veteran unemployable.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2.  Then, readjudicate the claim of 
entitlement to a TDIU.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement of 
the case and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


